Title: To Thomas Jefferson from Vergennes, with Regulations Concerning Tobacco, 30 May 1786
From: Vergennes, Charles Gravier, Comte de
To: Jefferson, Thomas



A Versailles le 30. Mai 1786.

Je m’empresse de vous prévenir, Monsieur, qu’il vient d’être décidé que, malgré le Traité que la ferme-Générale a fait avec M. Robert Morris pour la livraison d’une certaine quantité de Tabacs, elle en prendra du Commerce jusqu’à la concurrence de 15,000 boucauds par an.
  Pour vous mieux faire connaître l’étendue de la décision dont il s’agit, je vous en envoye l’extrait ci-joint. Je vous prie de le faire connaître tant en Amérique qu’aux Armateurs américains qui peuvent se trouver dans nos ports, afin qu’ils puissent diriger en conséquence leurs Spéculations de Commerce.
J’ai l’honneur d’etre très-sincèrement, Monsieur, votre trèshumble et très-obéissant Serviteur,

De Vergennes

